PER CURIAM.
The action is in negligence and to recover the damages to plaintiffs’ wagon arising out of a collision with one of defendant’s electric cars. Upon conflicting testimony the learned court decided that defendant was solely responsible for the accident, and the finding in that respect is not so against the weight of evidence as to call for a reversal of the judgment upon that ground.
[1,2] We think, however, that gross error was committed, not alone in the admission of testimony on the question of damages, but that the evidence of damage as finally submitted was wholly insufficient as the basis of any judgment. The claim for damages was for a total destruction of the wagon, and consequently the question to be determined upon that issue was the value of the vehicle at the time of the accident. The court permitted plaintiffs to testify, under objection and exception, that they paid for it three years before $200, and that since then they expended thereon for repairs $165. No attempt was made to show the reasonable value of the wagon when purchased, or in other words that the purchase price paid was its fair market value, nor that the amount paid, for repairs was fair and reasonable. Furthermore, there is not a scintilla of testimony showing the value of the wagon immediately before the accident.
Judgment reversed, and new trial granted, with $30 costs to the appellant to abide the event.